TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00472-CR



                               Jeffrey Sheldon Barnard, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2012-512, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Appellant Jeffrey Sheldon Barnard filed his notice of appeal on July 28, 2014. His

brief was due on December 31, 2014. We granted appellant’s appointed counsel, Andrea C.

Polunsky, three extensions of the deadline for filing the brief. She has now filed a fourth motion

requesting that the Court extend the time for filing appellant’s brief for an additional 30 days.

                We grant the motion for extension of time and order Andrea C. Polunsky to file

appellant’s brief no later than May 20, 2015. No further extension of time will be granted. Failure

to comply with this order will result in the referral of this case to the trial court for a hearing under

Rule 38.8(b) of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.8(b).

                It is ordered on April 24, 2015.


Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish